Citation Nr: 1117547	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  03-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., which denied the above claim.  

In May 2004, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

In August 2004 and March 2007, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In November 2010, the Board obtained an expert opinion in this matter.


FINDING OF FACT

Gastroesophageal reflux disease (GERD) had its onset during active service.  


CONCLUSION OF LAW

GERD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, given the favorable decision with respect to the issue of entitlement to service connection for a gastrointestinal disorder, the Board finds that further discussion of the VA's "duty to notify" and "duty to assist" obligations is not necessary at this time.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war or after December 31, 1946, and peptic ulcer disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that he has a gastrointestinal disorder as a result of his military service.  

Service treatment records reveal that the Veteran reported a one month history of abdominal pain with occasional diarrhea in April 1984.  Pain was reported to be like a cramp.  Fluoroscopy at that time revealed the barium to outline a smooth walled rectum.  The barium passed freely through the sigmoid and the remainder of the colon without delay.  The cecum and terminal ileum were normally outlined and there were no areas of persistent narrowing, diverticula or other filling defects.  Barium enema was reported as normal.  At the time of his separation from service in February 1985, the Veteran reported periodic epigastric pain.  

Post-service medical evidence consists entirely of VA treatment records from several facilities.  Review of these records reveals that the Veteran has received treatment related to gastrointestinal complaints throughout the years.  One notation indicates that the Veteran reported drinking for more than 20 years to help his stomach pains.  

In pertinent part, the Veteran was diagnosed with peptic ulcer disease at the time of a March 2006 VA examination.  The examiner also indicated that the Veteran's current symptoms were attributable to GERD and the hiatal hernia noted on upper GI series.  At the time of an August 2007 VA examination, the Veteran was diagnosed with long history of recurrent abdominal pain and the examiner indicated that "diagnosis in relation to military service is uncertain."  The August 2007 VA examiner was subsequently asked to review the claims folder and provide an opinion on etiology.  In an addendum dated in August 2009, the examiner reported that the Veteran had a diagnosis of duodenal ulcer in the past; however, upper GI done in 2006 showed no ulcer disease and there did not appear to be a current diagnosis of a gastrointestinal disorder.  

The Board obtained an expert medical opinion from a VA gastroenterologist, Dr. K.O., in November 2010.  After carefully reviewing the record, Dr. K.O. concluded that while it was not likely that any chronic gastrointestinal disorder was related to any in-service disease, event, or injury, it was "unclear" whether a chronic gastrointestinal disorder had its clinical onset during active service and that therefore, it may be as likely as not that a chronic gastrointestinal disorder had its clinical onset during active service.  

In this regard, Dr. K.O. noted that the only documented gastrointestinal disorder during service was an episode in April 19[9]4 consisting of a one month history of crampy abdominal pain with occasional diarrhea and possible blood in the stool.  Dr. K.O. noted that the true etiology of this syndrome was unclear, but possibilities included peptic ulcer and gastroenteritis.  The examiner further believed that since there was in-service documented evidence of periodic epigastric pain, there was insufficient evidence to dispute the claim.  Post-service treatment records were noted to include barium upper GI x-ray results that revealed evidence of a duodenal ulcer and mild GERD.  Another upper GI series in 2006 was noted to reveal no ulcer but a small sliding hiatal hernia without reflux.  

Based on the fact that the Veteran took certain medication that relieved his symptoms in 1999, Dr. K.O. concluded that it was less likely that the Veteran had suffered chronic recurrent peptic ulcer disease for 20 years that had resulted in periodic abdominal pain.  In addition, while the sliding hiatal hernia may have been present during service, he did not find the question of its existence to be particularly relevant since with few exceptions, small sliding hiatal hernias were not symptomatic.  He did note, however, that they increased the likelihood that the Veteran was suffering from GERD, which could have caused symptoms and could have begun during active service.  One major difficulty identified by Dr. K.O. in his review of this case was the unclear etiology of the intermittent abdominal pain.  In conclusion, Dr. K.O. believed that while periodic crampy epigastric pain would be an atypical presentation of GERD as pain from reflux was most commonly described as burning or squeezing, it was at least as likely as not that the pain could have been related to atypical GERD which might have been present during active service.  

In reviewing the evidence of record, even though the August 2007 VA examiner concluded in August 2009 that there was no evidence of a duodenal ulcer at the time of an upper gastrointestinal series in 2006 and therefore no current evidence of any gastrointestinal disorder, he did not rule out GERD, which had been previously diagnosed in March 2006.  In addition, although Dr. K.O. also agreed that it was unlikely that the Veteran currently had peptic ulcer disease, and did not find any hiatal hernia to be particularly disabling, he also believed that the Veteran was most likely suffering from GERD.  Thus, the threshold requirement of current disability has clearly been met with respect to the Veteran's claim.  

Moreover, as was noted above, Dr. K.O. went further, and provided the opinion that while the Veteran's periodic epigastric pain would be an atypical presentation of GERD as pain from reflux was most commonly described as burning or squeezing, it was at least as likely as not that the pain could have been related to atypical GERD which might have been present during active service.  In addition, the Board finds that when Dr. K.O. stated that it was "unclear" whether a chronic GI disorder had its clinical onset during active service, in the context of his other expressed opinions and statements, he is essentially stating that it is as likely as not that it is a 50 percent or greater probability that GERD had its clinical onset during active service.  

The record also does not reflect a medical opinion that specifically maintains that the Veteran does not currently have GERD and/or that his GERD is not related to active service.  

Consequently, as the Board finds sufficient evidence of the current disability of GERD that has been found by competent medical evidence to have its clinical onset during active service, the Board will give the Veteran the benefit of the doubt, and find that entitlement to service connection for GERD is warranted.  


ORDER

Entitlement to service connection for GERD is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


